DETAILED ACTION
This action is in reply to papers filed 4/6/2022. Claims 1, 3-4, 6-9 and 11-12 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200085879A1, Published 3/19/2020.

Replacement Drawings
	Replacement Drawings for Figs. 1-9 are acknowledged and are found acceptable. Accordingly, all Drawing Objections are withdrawn. 

Moot/Withdrawn Rejection(s)
The 35 U.S.C 101 and 35 U.S.C 112 (b) rejection of claim 10 is moot in view of the cancellation of claim 10. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 4/6/2022, with respect to the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1, 3-4, 6-11 as being anticipated by Park et al. (PgPub 20130202565A1, Published 8/8/2013) have been fully considered. The 102 (a)(1)/(a)(2) rejection of claims 1, 3-4, 6-9 and 11 have been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended. Arguments drawn to claim 10 are moot as the claim is now canceled. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 4/6/2022, with respect to the 35 U.S.C §103(a) rejection of claims 2, 5 and 12 as being unpatentable over Park et al. (PgPub 20130202565A1, Published 8/8/2013) as applied to claims 1, 3-4, 6-9 and 11have been fully considered. The 103 (a) rejection of claim 12 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended. Arguments drawn to claims 2 and 5 are moot as the claims are now canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Prior Art 1


Claim(s) 1, 3, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014).

Regarding claim 1, Souza discloses a method comprising: a. providing a magnetic field gradient; b. providing neural stem cells (as in claim 6) (Pg. 6, para. 74) and a hydrogel which comprises one or more gold magnetic nanoparticles, wherein said cells uptake said magnetic nanoparticles to become magnetic cells; and c. levitating at least some of the magnetic cells in the magnetic field gradient for a time sufficient to permit at least some of the magnetic cells to form a levitated 3D cell assembly, wherein the shape of said 3D cell assembly is controlled by controlling the shape of the magnetic field (see Souza at claim 1). Souza adds that the 3D assembly is formed through cell growth (see Souza at claim 2). Souza teaches the 3D assembly finds use in drug and nanoparticle delivery (Pg. 1, para. 4). 
Note that while Souza et al. does not specifically disclose the step of applying electromagnetic field gradient to the neural stem cells produces a 3D midbrain-like organoid, as set forth in the preamble of claim 1, the production of such is inherent to the method taught by Souza. This is because the method steps taught by Souza are identical to those claimed (emphasis added). 
As is established by case law, the author does not need to recognize an effect if the effect is inherent. Indeed, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02. MPEP §2112, states:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Emphasis Added. 
In the instant case, an electromagnetic field is applied to the neural stem cells of Souza, so it necessarily follows that a 3D midbrain-like organoid is produced. A major tenet of science is that the same method will result in the same result. Regarding claim 12, Souza discloses a method introducing compounds to the 3D assembly to see if they slow the invasion of cancer (Pg. 9, para. 100). Note that although Souza does not disclose screening for a therapeutic agent for a cranial nerve disease, as recited in the preamble, this recitation is an intended use and does not structurally limit the claim. Similarly, the preambles of claim 7 and claim 8 recite intended uses which do not structurally limit the respective claims. Accordingly, Souza reads on these claims as Souza discloses a 3D midbrain-like organoid. Souza discloses the electromagnetic field is applied at an intensity of 5 to 50 Gauss (as in claim 3) (Pg. 10, para. 117).
Accordingly, Souza anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art 2

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014) as applied to claims 1, 3, 6-8 and 12 and further in view of Ma et al. (PLoS One. 2016 Mar 7;11(3):e0150923.).

The teachings of Souza are applied as detailed above.  And although Souza et al. fails to teach the electromagnetic field is applied at a frequency of 10 Hz to 500 Hz (as in claim 4).
Before the effective filing date of the claimed invention, Ma et al. studied the potential effects of extremely low-frequency electromagnetic fields (ELF-EMFs) on embryonic neural stem cells (eNSCs). Ma exposed eNSCs to ELF-EMF (50 Hz (as in claim 4), 1 mT (as in claim 3) (1 mT=10 Gauss)) for 1, 2, and 3 days with 4 hours per day. Ma found that eNSC proliferation and maintenance were significantly enhanced after ELF-EMF exposure in proliferation medium. ELF-EMF exposure increased the ratio of differentiated neurons and promoted the neurite outgrowth of eNSC-derived neurons without influencing astrocyes differentiation and the cell apoptosis. In addition, the expression of the proneural genes, NeuroD and Ngn1, which are crucial for neuronal differentiation and neurite outgrowth, was increased after ELF-EMF exposure. Moreover, the expression of transient receptor potential canonical 1 (TRPC1) was significantly up-regulated accompanied by increased the peak amplitude of intracellular calcium level induced by ELF-EMF. Ma concludes that these results suggest that ELF-EMF exposure promotes the neuronal differentiation and neurite outgrowth of eNSCs via up-regulation the expression of TRPC1 and proneural genes (NeuroD and Ngn1) (Abstract; Pg. 3, para. 1).  
When taken with the teachings of Ma et al., one of ordinary skill in the art would have found it prima facie obvious to apply an extremely low-frequency electromagnetic field (50Hz, 1 mT) to the neural stem cells of Souza et al. The skilled artisan would have been motivated to apply the ELF-EMF because Ma teaches such exposure increased neural stem cell proliferation and Souza indicated that their 3D assembly is formed through cell growth. Thus, for the purposes of expanding the neural stem cells of Souza, the combination would have been prima facie obvious. 

Prior Art Rejection 3

Claims 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Souza et al. (PgPub 20140322784A1, Published 10/30/2014; Filed 7/15/2014) as applied to claims 1, 3, 6-8 and 12 and further in view of Yarowsky et al. (PgPub US20110070202A1, Published 3/24/2011).

The teachings of Souza are applied as detailed above.  However, Souza et al. fails to teach a step of administering, to a subject, the cellular therapeutic agent according to claim 7 (as in claim 9) and a method for treating a cranial nerve disease, comprising: a step of transplanting, into a subject, the 3D midbrain-like organoid differentiated by the method according to claim 1 (as in claim 11).
Before the effective filing date of the claimed invention, Yarowsky et al. taught a method of targeting stem cells to a specific region of the central nervous system of an individual in need of such treatment, comprising the steps of: administering stem cells containing superparamagnetic nanoparticles to said individual (as in claim 9 and claim 11); and applying an external source of a magnetic field to the exterior of said individual's brain so as to advance and maneuver said stem cells (Abstract; Pg. 2, para. 18).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Souza et al., wherein Souza teaches a 3D assembly comprising gold nanoparticles and neural stem cells, with the teachings of Yarowsky et al., wherein Yarowsky teaches a method of  treating a subject having a brain disease, wherein said method comprises applying an external source of a magnetic field to an in vivo administered composition comprising stem cells and nanoparticles. 
That is, one of ordinary skill in the art seeking to treat a brain disease, would have found it prima facie obvious to use the method of applying a magnetic field, as taught by Yarowsky, to the 3D assembly of Souza et al. with a reasonable expectation of arriving at the claimed invention. A reasonable expectation is present here because Souza provided proof of in vivo delivery of stem cell-nanoparticle composition. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

 Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        

US20110070202A1